Filed 3/21/16 P. v. Vasquez CA3
                                          NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     THIRD APPELLATE DISTRICT
                                                    (Sacramento)
                                                            ----

THE PEOPLE,                                                                             C080388

                   Plaintiff and Respondent,                                (Super. Ct. No. 11F01099)

         v.

ENRIQUE JAIME VASQUEZ,

                   Defendant and Appellant.



         This appeal comes to us pursuant to People v. Wende (1979) 25 Cal.3d 436.
         Following a jury trial, in 2013, defendant Enrique Jaime Vasquez was convicted
on numerous charges of committing a lewd act with a child under the age of 14. (Pen.
Code, § 288, subds. (a) & (b)(1).)1 The trial court sentenced defendant to an aggregate
term of 84 years in state prison and ordered him to pay, among other fines and fees, a
$10,000 restitution fine pursuant to section 1202.4, subdivision (b).
         In March 2015, defendant moved the trial court for a review and modification of
his sentence pursuant to section 1260, and a reduction of the $10,000 restitution fine to
the statutory minimum, $200.


1 Undesignated statutory references are to the Penal Code.


                                                             1
       The trial court ruled that it lacked jurisdiction to modify the sentence because
sentence already had been executed, citing People v. Turrin (2009) 176 Cal.App.4th
1200, 1203. The court further explained that the only exceptions to that rule are (1) to
recall the sentence under section 1170, subdivision (d), and (2) if the sentence is unlawful
and its unlawfulness is a pure question of law. The court then found the 120-day period
under section 1170, subdivision (d) had expired and the sentence was lawful.
Accordingly, the court dismissed defendant’s motion for lack of jurisdiction.
       Defendant appeals. We appointed counsel to represent defendant on appeal.
Counsel filed an opening brief that sets forth the facts of the case and requests this court
to review the record and determine whether there are any arguable issues on appeal.
(People v. Wende, supra, 25 Cal.3d 436.) Defendant was advised by counsel of the right
to file a supplemental brief within 30 days of the date of filing of the opening brief. More
than 30 days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the record, we find no arguable error that
would result in a disposition more favorable to defendant.
                                       DISPOSITION
       The order of the trial court is affirmed.



                                                           BUTZ                , J.

We concur:



      RAYE                   , P. J.



     MAURO                   , J.




                                              2